Citation Nr: 0616959	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-35 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


ISSUE

Entitlement to an increased (compensable) disability rating 
for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In November 2005 the veteran testified at a Board hearing, 
ostensibly regarding his service-connected left ear hearing 
loss.  However, the testimony centered around an apparent new 
claim for service connection for right ear hearing loss.

In a rating decision dated in January 1998, the RO denied 
service connection for right ear hearing loss on the ground 
that right ear hearing loss disability was not shown.

Correspondence from the veteran dated in September 2003, as 
well as testimony made by the veteran during the November 
2005 Board hearing reflects that the veteran is again 
claiming entitlement to service connection for right ear 
hearing loss.  In addition, VA examination reports dated in 
July 2001, November 2003, and November 2004 appear to show 
that the veteran now has hearing loss disability of the right 
ear pursuant to 38 C.F.R. § 3.385 and, thus, may constitute 
new and material evidence.  38 C.F.R. § 3.156.

Given the rating criteria set out in the regulations 
(38 C.F.R. § 4.85), the Board finds that the issue of whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for right ear 
hearing loss is inextricably intertwined with the veteran's 
claim for a rating in excess of 0 percent for his left ear 
hearing loss.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As such, the matter of entitlement to service 
connection for right ear hearing loss must be adjudicated 
before the veteran's claim for an increasing rating, left ear 
hearing loss, can be resolved.  

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there is an 
outstanding matter that must be addressed by the RO in the 
first instance.  The Board will therefore postpone review of 
the issue of entitlement to a rating in excess of 0 percent 
for hearing loss, left ear, until adjudication of the 
veteran's new claim for service connection for hearing loss, 
right ear, has been completed.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

The RO must adjudicate the veteran's new 
claim for service connection for right ear 
hearing loss.  Thereafter, the case should 
be returned to the Board for appellate 
review of the issue of the proper rating to 
be assigned for the veteran's service-
connected hearing loss.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

